By the court, Where the parties do not consent, the court may, upon the application of either,' or of its own motion, except where the investigation will require the decision of difficult questions of law, direct a reference, where the trial of an issue of facts shall require the examination of a long account on either side (Code, § 271). The defendant’s counsel insists that the order of reference was erroneously granted, because the attorney of the plaintiff made the affidavit showing the joining of the issues of fact in the action and the place of the trial thereof, when no excuse was given for the omission of the plaintiff to make it. This position is untenable. If the motion had been founded exclusively upon the affidavit, it could not have been granted, for the reason that the affidavit was insufficient and was not made by the plaintiff, and no excuse was given in it for her omission to make it. (See 4 Hill, 548 ; 2 How. Pr. Rep. 7 and 157; Tiffany Smith’s Pr. vol. 1, p. 464.) But the affidavit was not relied upon to establish that the trial of the issues in the action *291would require the examination of along account. lío such fact was alleged in it. And the attorney knew as well if not better than the plaintiff when the issues were joined in the action, and the place of the trial thereof designated in the complaint. It was, therefore, proper for the attorney to make the affidavit showing those facts.
Balcom, J.
*291The plaintiff’s counsel relied upon the pleadings to establish that the trial of the issues of fact would require the examination of a long account. They were duly verified, and I am of the opinion they show prima, facie that the trial will require the examination of a long account. The presumption from the answer is that the defendant has such an account against the plaintiff. I think the defendant is estopped upon the question of the reference, to deny that he has such an account against the plaintiff as he has set up in his answer, or that it must be examined upon the trial. And I am of the opinion the judge at the special term had the right to infer and determine that such account was long.
When the trial of a cause is moved at the circuit, if the judge is satisfied from an inspection of the pleadings that the trial of the issues of fact will require the examination of a long account, or if after a trial of a cause before a jury has been commenced at the circuit, it appears by the evidence that the trial will require the examination of such an account, the judge, of his own motion, may direct a reference of the issues to a referee to hear and determine. The court can direct a reference of any referable action on the motion of either party, whenever it is satisfied by legal evidence that the trial of the issues of fact in the action will require the examination of a long account—and the pleadings are legal evidence upon that question—and when they show that fact the court may direct a reference of the issues to a referee to hear and determine.
My conclusion is that the judge at the special term had the right, as against the defendant, to determine from the *292answer that the trial of the issues of fact in the action would require the examination of a long account, and as the action was referable, the order of reference appealed from by the defendant should be affirmed, with $10 costs to the plaintiff.
Mason and Parker, JJ., concurred.
Decision accordingly.